                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


 FPP SANDBOX, LLC, A Delaware
 Limited Liability Company;                             8:18CV106

                   Plaintiff,
                                                          ORDER
 vs.

 THE REDSTONE
 COMMUNICATIONS GROUP, INC.,
 A Nebraska Corporation;

                   Defendant and
                   Third-Party Plaintiff,
 vs.

 TURGO, Inc., A Delaware
 Corporation, VIROOL, INC., A
 Delaware Corporation, and
 ALEXANDER DEBELOV;

                   Third-Party
                   Defendants.


       This matter was filed by Plaintiff FPP Sandbox, LLC (Sandbox) on March 6,
2018. (Filing No. 1). Defendant/Third Party Plaintiff, Redstone Communications
Group, Inc. (Redstone) filed an Answer and Third-Party Complaint on August 7,
2018. (Filing No. 26).


       Alexander Debelov (“Debelov”) and Virool, Inc. (“Virool”), third-party
defendants, were served on August 19, 2018. (Filing No. 34 and Filing No. 35,
respectively). Neither party has filed an answer or otherwise pled to Redstone’s
Third-Party Complaint. Redstone moved for clerk’s entry of default against
Debelov and Virool on August 27, 2019. (Filing No. 55 and Filing No. 56,
respectively). Clerk’s entries of default were filed and mailed to Debelov and Virool
at the address of record on August 27, 2019. (Filing No. 57 and Filing No. 58,
respectively). The mailings were not returned and Third-Party Defendants Debelov
and Virool have not moved to set aside the entries of default.

      Accordingly,

      IT IS ORDERED:

      1)     Plaintiff is given until September 20, 2019, to move for either default
             judgment or for dismissal.

      2)     The clerk shall mail a copy of this order to Defendant Alexander
             Debelov at:

                     338 Spear Street
                     Unit 8C
                     San Francisco, CA 94105

      3)     The clerk shall mail a copy of this order to Defendant, Virool, Inc. at:

                     c/o Alexander Debelov, Registered Agent
                     338 Spear Street
                     Unit 8C
                     San Francisco, CA 94105


      Dated this 6th day of September, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
